Title: Alexander Hamilton and John Armstrong, Jr., to Tobias Lear, 23 April 1793
From: Hamilton, Alexander,Armstrong, John Jr.
To: Lear, Tobias



Dear Sir,
[Philadelphia] April 23d 1793

Do me the favor to learn from the President, & inform me by the bearer, whether mister Lee’s resignation was purely voluntary on his part, or was occasioned by any circumstance dissatisfactory to the President. The reason to the enquiry is that I may regulate my expressions to him accordingly. I presume no such circumstance has occured; but for greater caution I ask. Yrs &c.

A. Hamilton
John Armstrong Junior.

